DETAILED ACTION

For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the application filed 05/24/2019 which is a second reissue as a divisional of the first Reissue Application number 15/041,843 of U.S. Patent No. 8,653,630, issued on February 12, 2014.
Claims 1-175 were cancelled, and new claims 176-195 are added in a preliminary amendment filed on 05/24/2019.  Therefore, claims 176-195 are currently pending in the application. Claims 176, 183, and 191 are independent claims.   

			Information Disclosure Statement
The IDS submitted on 05/31/2019 have been considered.  Enclosed are signed copies of the IDS.

Reissue Applications
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
The applicant failed to appreciate the full scope of the invention, as claimed in the issued patent.  A preliminary amendment describing the changes to the claims is included” in the declaration submitted on 02/11/2016 is not considered as a sufficient error, it does not specifically identify the error in the original patent, thus presenting new claims to correct the error.  It includes claims directed to a different invention.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP 1414.II.
In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partially inoperative or invalid, for example: “The defect that renders the claim inoperable is that including the limitation(s) “…” unduly narrows the scope of claims xxx. Applicant seek to broaden independent claims xxx.”  

1/. Claims 176-195 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  There is no error under 35 USC 251 exist.

2/. Claims 176-195 are rejected under 35 U.S.C. 251 as being improperly broadened in a reissue application made and sworn to by the assignee.  

A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.   

Response to Arguments
Applicant's Remarks filed 05/24/2019 have been fully considered but they are not persuasive.  With respect to the Reissue Oath/Declaration, the corrected reissue declaration dated 03/03/2017 from the first reissue application No. 15/041,843 should be filed in order to overcome the rejection.
        
                                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Inaba is cited as of interest.

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 571-272-8385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991